     Case 3:15-cv-00162 Document 236 Filed on 10/28/19 in TXSD Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

STATE OF TEXAS, et al.,                          )
                                                 )
       Plaintiffs,                               )
v.                                               )
                                                 )    Civil Action No. 3:15–cv–0162
UNITED STATES                                    )
ENVIRONMENTAL PROTECTION                         )
AGENCY, et al.,                                  )
                                                 )
       Defendants.                               )


                      STATES’ NOTICE OF FILING
             IN THE DISTRICT COURT OF SOUTH CAROLINA

TO THE HONORABLE GEORGE C. HANKS, JR.:

       The States of Texas, Louisiana, and Mississippi (“States”) hereby notify the

Court of the attached complaint filed by environmentally-focused organizations,

including the Natural Resources Defense Council and National Wildlife Federation

(Intervenor-Defendants in the present case), in the District of South Carolina. See

Exhibit A, South Carolina Coastal Conservation League v. Wheeler, No. 2:19-cv-

03006 (Oct. 23, 2019, D.S.C.) As promised, Intervenor-Defendants have sought

vacatur of the Repeal Rule1 based on perceived violations of the Administrative

Procedure Act (“APA”).




1Definition of “Waters of the United States”-Recodification of Pre-Existing Rules, 84 Fed. Reg.
56,626 (Oct. 22, 2019).
     Case 3:15-cv-00162 Document 236 Filed on 10/28/19 in TXSD Page 2 of 5



       Last year, an identical group of plaintiff organizations successfully

persuaded the District of South Carolina to enjoin the Applicability Rule2

nationwide, also based on violation of the APA. See South Carolina Coastal

Conservation League v. Pruitt, 318 F. Supp. 3d 959 (D.S.C. 2018). The District of

South Carolina’s action on the Applicability Rule was the impetus for a series of

expedited filings in this Court (Dkts. 130-136) prior to the Court preliminarily

enjoining the 2015 WOTUS Rule3 in Texas, Louisiana, and Mississippi. Dkt. 140.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    DARREN L. MCCARTY
                                    Deputy Attorney General for Civil Litigation

                                    PRISCILLA M. HUBENAK
                                    Chief, Environmental Protection Division

                                    /s/ Linda B. Secord
                                    LINDA B. SECORD
                                    Assistant Attorney General
                                    Attorney-in-charge
                                    State Bar No. 17973400
                                    Southern District ID 1850549
                                    Linda.Secord@oag.texas.gov


2Definition of “Waters of the United States”—Addition of an Applicability Date to 2015 Clean
Water Rule, 83 Fed. Reg. 5,200 (Feb. 6, 2018). Sometimes called the “Applicability Date Rule” or
“Suspension Rule.”
3Clean Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29,
2015)


                                               2
Case 3:15-cv-00162 Document 236 Filed on 10/28/19 in TXSD Page 3 of 5




                         J. AMBER AHMED
                         Assistant Attorney General
                         State Bar No. 24080756
                         Southern District ID 3135176
                         Amber.Ahmed@oag.texas.gov

                         Office of the Attorney General of Texas
                         Environmental Protection Division
                         P.O. Box 12548, MC-066
                         Austin, Texas 78711-2548
                         Tel. (512) 463-2012
                         Fax (512) 320-0911

                         ATTORNEYS FOR STATE OF TEXAS,
                         TEXAS DEPARTMENT OF AGRICULTURE,
                         TEXAS COMMISSION ON
                         ENVIRONMENTAL QUALITY, TEXAS
                         DEPARTMENT OF TRANSPORTATION,
                         TEXAS GENERAL LAND OFFICE,
                         RAILROAD COMMISSION OF TEXAS, and
                         TEXAS WATER DEVELOPMENT BOARD

                         JEFF LANDRY
                         Attorney General of Louisiana

                         /s/ Elizabeth B. Murrill
                         ELIZABETH B. MURRILL (La #20685)
                         Solicitor General
                         murrille@ag.louisiana.gov

                         MICHELLE M. WHITE (La #26988)
                         Assistant Attorney General
                         whitemi@ag.louisiana.gov

                         Louisiana Department of Justice
                         P.O. Box 94005
                         1885 N. Third Street
                         Baton Rouge, Louisiana 70804
                         Tel. (225) 326-6766
                         Fax (225) 326-6099

                         ATTORNEYS FOR STATE OF LOUISIANA


                                 3
Case 3:15-cv-00162 Document 236 Filed on 10/28/19 in TXSD Page 4 of 5



                         JIM HOOD
                         Attorney General of State of Mississippi

                         /s/ Mary Jo Woods
                         MARY JO WOODS
                         Special Assistant Attorney General
                         Miss. Bar No. 10468
                         Mississippi Attorney General’s Office
                         Post Office Box 220
                         Jackson, Mississippi 39205
                         Phone: (601) 359-3020
                         Facsimile: (601) 359-2003
                         Email: mwood@ago.state.ms.us

                         ATTORNEYS FOR STATE OF MISSISSIPPI




                                 4
    Case 3:15-cv-00162 Document 236 Filed on 10/28/19 in TXSD Page 5 of 5



                        CERTIFICATE OF SERVICE

       I certify that on October 28, 2019, a copy of the foregoing document was
electronically filed on the CM/ECF system, which will automatically serve a Notice
of Electronic Filing on all attorneys in this case.

                                  /s/ J. Amber Ahmed
                                  J. AMBER AHMED




                                        5
